United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3034
                         ___________________________

                              United States of America,

                         lllllllllllllllllllll Plaintiff - Appellee,

                                             v.

                                 Jose Martinez Torres,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                for the Western District of Missouri - Jefferson City
                                  ____________

                               Submitted: May 23, 2014
                                 Filed: June 5, 2014
                                   [Unpublished]
                                   ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Jose Torres appeals the sentence imposed by the district court1 after he pleaded
guilty to a drug-conspiracy offense. His counsel has moved to withdraw, and has filed


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
a brief under Anders v. California, 386 U.S. 738 (1967), raising as issues whether the
district court erred in accepting Torres’s guilty plea or in sentencing him.

       Torres pled guilty pursuant to a written plea agreement containing an appeal
waiver, which we enforce. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc). After careful review of the record, we are satisfied that Torres
entered into both the plea agreement and the appeal waiver knowingly and voluntarily,
as demonstrated by his sworn responses to the district court’s questions during the
change-of-plea hearing. See Nguyen v. United States, 114 F.3d 699, 703 (8th Cir.
1997). In addition, we conclude that the issues raised in this appeal fall within the
scope of the appeal waiver, and that no miscarriage of justice would result from
enforcing the waiver. Finally, having reviewed the record independently under
Penson v. Ohio, 488 U.S. 75 (1988), we find no non-frivolous issues outside the scope
of the waiver. Accordingly, this appeal is dismissed, and we grant counsel leave to
withdraw.
                         ______________________________




                                         -2-